DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The double patenting rejection has been withdrawn based on the terminal disclaimer.



    PNG
    media_image1.png
    317
    686
    media_image1.png
    Greyscale

The examiner has received more training and has more experience with 101 now relative to when the 2019 PEG came out and has come to different understanding now compared to in 2019.


    PNG
    media_image2.png
    283
    725
    media_image2.png
    Greyscale

Database as written is not necessarily an additional element. See dictionary.com 
    PNG
    media_image3.png
    280
    814
    media_image3.png
    Greyscale

A database under the broadest reasonable could just be an organization of data. 

Applicant references Example 42 and paragraph 12 of the spec as to why the claims should be eligible. 
Example 42 has additional steps that have no comparable steps in this application. Claim 1 does not provide remote access to users over a network to update information that is provided in a hardware/software specific platform. Claim 1 does not automatically generate messages and transmit the messages to provide up-to-date patient information. Example 42 was suggested to be statutory because of the “combination of additional elements”.

Furthermore the examiner points to MPEP 2106.05(a) which references BSG Tech LLC Vs Buyseasons Inc.


    PNG
    media_image4.png
    86
    901
    media_image4.png
    Greyscale


It is not clear that there is an improvement to any database functionality in claims 1-20. Rather it appears the improvement is in the information stored.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-18 recite:
1. A method comprising: receiving, by a computer-based system, from a first entity via a second user interface, a roster file including an organization identifier and an organization address identifier assigned by the first entity; updating, by the computer-based system, an entry in a database associated with an organization based on the organization identifier and the organization address identifier assigned by the first entity; receiving, by the computer-based system, from a second entity via a second user interface, an account file including an account identifier assigned by the second entity, the account identifier representing an address of the organization; and updating, by the computer-based system, the entry in the database associated with the organization based on the account identifier assigned by the second entity such that the organization address identifier assigned by the first entity is associated with the account identifier assigned by the second entity.

2. The method of claim 1, wherein the updating the entry associated with the organization based on the organization identifier and the organization address identifier assigned by the first entity further comprises: searching, by the computer-based system, the database to determine whether the database includes the entry associated with the organization identifier assigned by the first entity; and updating, by the computer-based system, the entry with the organization address identifier assigned by the first entity.

3. The method of claim 1, wherein the roster file further includes secondary information associated with the organization, and wherein the updating the entry associated with the organization based on the organization identifier and the organization address identifier assigned by the first entity further comprises: searching, by the computer-based system, the database to determine whether the database includes an entry associated with the secondary information associated with the organization, and updating, by the computer-based system, the entry with the organization address identifier assigned by the first entity in response to the secondary information matching a single entry.

4. The method of claim 1, wherein the roster file further includes secondary information associated with the organization, and wherein the updating the entry associated with the organization based on the organization identifier and the organization address identifier assigned by the first entity further comprises: searching, by the computer-based system, the database to determine whether the database includes an entry associated with the secondary information associated with the organization, displaying, by the computer-based system, on the second user interface, a listing of a plurality of entries in response to the secondary information matching more than one entry, receiving, by the computer-based system, from the second user interface, an identification of a matching entry from the listing of the plurality of entries, and updating, by the computer-based system, the matching entry with the organization address identifier assigned by the first entity.

5. The method of claim 1, wherein the roster file further includes secondary information associated with the organization, and wherein the updating the entry associated with the organization based on the organization identifier and the organization address identifier assigned by the first entity further comprises: searching, by the computer-based system, the database to determine whether the database includes an entry associated with the secondary information associated with the organization, and creating, by the computer-based system, an entry with the organization address identifier assigned by the first entity in response to the secondary information matching no entries in the database.

6. The method of claim 1, wherein the updating the entry associated with the organization based on the organization identifier and the organization address identifier assigned by the first entity further comprises: searching, by the computer-based system, the database to determine whether the database includes an entry associated with the organization address identifier assigned by the first entity, and updating, by the computer-based system, the entry with the organization identifier assigned by the first entity.

7. The method of claim 1, wherein the updating the entry associated with the organization based on the organization identifier and the organization address identifier assigned by the first entity further comprises: searching, by the computer-based system, the database to determine whether the database includes an entry associated with the organization address identifier assigned by the first entity, standardizing, by the computer-based system, the address of the organization represented by the organization address identifier in response to the database not including an entry associated with the organization address identifier assigned by the first entity, searching, by the computer-based system, the database to determine whether the database includes an entry associated with a standardized address, and updating, by the computer-based system, the entry with an organization location identifier assigned by the first entity in response to the database including the entry associated with the standardized address.

8. The method of claim 1, wherein the account file received from the second entity is a cross-listing file indicating a corresponding organization identifier or the organization address identifier for the account identifier, and wherein the updating the entry associated with the organization based on the account identifier assigned by the second entity further comprises: searching, by the computer-based system, the database to determine whether the database includes an entry associated with the corresponding organization identifier or the organization address identifier; and updating, by the computer-based system, the entry with the account identifier assigned by the second entity in response to the database including the entry associated with the corresponding organization identifier or the organization address identifier.

9. The method of claim 1, wherein the organization identifier represents an organization name and the organization address identifier represents the address of the organization.

10. The method of claim 1, further comprising accessing, by the computer-based system, contract details associated with a contract.

11. The method of claim 1, further comprising accessing, by the second user interface through a connection with the computer-based system, contract details associated with a contract.

12. The method of claim 1, further comprising displaying, by the computer-based system, on the second user interface, the organization address identifier assigned by the first entity.

13. The method of claim 1, further comprising accessing, by the second user interface through a connection with the computer-based system, contract details associated with a contract.

14. The method of claim 1, further comprising displaying, by the computer-based system, on the second user interface, the account identifier assigned by the second entity.

15. The method of claim 1, further comprising reconciling conflicting of the organization identifier and the organization address identifier from the first entity and the second entity.

16. The method of claim 1, wherein the first entity and the second entity are associated with a contract for items to be delivered to the address of the organization based on the organization address identifier.

17. The method of claim 1, wherein the entry is associated with a contract between the first entity and the second entity.

18. The method of claim 1, wherein the first entity is a group purchasing organization (GPO) and the second entity is a supplier.

Claims 1-18 but for the recitation of the underlined additional elements recite an abstract idea in the form of a combination of a mental process and method of organizing human activity. Regarding claim 1, receiving a roster file, updating records, receiving an account file and updating records are all methods of organizing human activity. Regarding claim 2, searching through a database to identify matching records is a mental process. Updating records is a method of organizing human activity. Claim 3 further limits the abstract idea of claim 1 and also adds a searching/updating steps similar to claim 2 which similarly but for the additional elements would be considered to be a mental process and method of organizing human activity. Claim 4 further defines the roster file which does nothing to change the abstract idea grouping. Claim 4 also further recites a searching step which could be performing mentally. Claim 4 recites steps for showing and receiving an identification which could be performed by people showing information and receiving a selection. Claim 4 also recites an updating step which but for the additional elements could be performed by a person manually updating records. Claims 5-8 recite similar steps as above for analyzing and updating/creating data and would similarly be considered to have steps related to a mental process (searching and evaluating steps) and a method of organizing human activity (updating steps). Claim 9 further defines the organization identifier which nothing to change the abstract idea grouping. Regarding claims 10-14, but for the additional elements the accessing steps and the displaying steps would be considered to be part of a method of organizing human activity. Regarding claim 15 reconciling conflicting information can be considered a mental process. Claim 16-18 further define entities and entry, but do nothing to change the abstract idea identification.

The additional elements recited are a computer-based system and first and second interfaces.
These additional elements are recited at a high degree of generality such that they amount to mere instructions to generate an abstract idea, which per MPEP 2106.05(f) is neither a practical application nor significantly more. Moreover a client device with a user interface receiving/transmitting data from/to a server and displaying data is recognized as conventional technology see Nucci US 20130167109 A1 paragraph 20. Use of conventional technology to perform data gathering or data output (as the user interface and computer-based system do) is considered insignificant extra-solution activity that amounts to neither a practical application nor significantly more. See MPEP 2106.05(g). Again per the above finding, the computer-based system and interfaces are conventional technology and thus per step 2B do not provide significantly more.

Thus claims 1-18 are considered to be directed to an abstract idea without a practical application or significantly more. 

Claims 19 and 20 recite similar concepts and would likewise be considered to be directed to an abstract idea without a practical application or significantly more for substantially the same rationale.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stelman (US 20150287144 A1), Hepper (US 20030220966 A1) and Demo (US 20150095358 A1) all disclose systems for reconciling two different datasets. Ren (US 20110258083 A1) discloses a system for mapping supplier data into a specific format. NPL Lindholm, NPL Naumann, NPL Lu and NPL Jiang all disclose schemes for reconciling two different sources of data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687